DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 	Claims 1-15, 17, 20 and 22 have been canceled, and claims 16, 18-19, 21 and 23-32 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	Based on the instant amendment, the claim rejections under 35 USC §103 based on Jouishomme et al. or Mitsiades et al. have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19, 21 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 discloses the new limitation “after the cells of the second type solidify” or “the solidified cells of the second type”, or “the cells of the second type are allowed solidify”. It is not clear how the cells are solidified. While it appears that the collagen solution would be solidified or gelled, the instant claims do not particularly disclose that the collagen solution being solidified. Clarification is required. 
	Claim 16 discloses a step of dispensing a solution comprising fibrinogen and the cells of the first type on the solidified cells of the second type, and then an additional volume of the solution comprising collagen and the cells of the second type being dispensed (on top of the solution comprising fibrinogen and the cells of the first type). It is not clear if the fibrinogen solution comprising the cells of the second type remains as a solution, or the fibrinogen solution would be solidified forming fibrin gel (via thrombin) prior to the additional collagen solution being dispensed subsequently. According to the instant specification, fibrinogen solution is applied on to the solidified collagen gel and then the cells in a solution comprising thrombin are added onto the fibrinogen film (para. 30-31). Without thrombin solution being added, the fibrinogen solution as claimed would remain in a solution or would be mixed with the collagen solution added subsequently. Clarification is required. 
	Claim 29 discloses that the first cellular region is maintained at a position by a fixative. It is not clear if the fixative of claim 29 refers to those other than fibrin (formed from the fibrinogen solution), or it is referring the fibrinogen solution in claim 16. The instant specification discloses that in order to fix the cells to be arranged, a few microliters of aqueous solution of fibrinogen, defined as the fixative factor, was added with the micropipette M (para. 30; Fig. 2B; and also para. 26). According to this disclosure, it appears that the fibrinogen solution utilized in claim 16 is a fixative of claim 29. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18-19, 21 and 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claim 16 discloses a new limitation directed to the step of dispensing a solution comprising fibrinogen and the cells of the first type. The newly added limitation introduces new matter to the instant application. This is because the specification of the originally filed application does not provide sufficient support for the new limitation. The instant specification discloses:
[0030]   Next, in order to fix the NFkB-luc cells to be arranged, a few microliters of a 25 mg/mL aqueous solution of fibrinogen, defined as the fixative factor 21, was added with 
the micropipette M. Then, the supernatant was removed so that only a thin film 
remained (see FIG. 2B).
[0031]   Next, NFkB-luc cells suspended in a DMEM medium containing 20 U/mL of 
thrombin, which was a coagulation factor, were ejected at a density of about 100 cells/ 
mm2 from an inkjet bioprinter P (a prototype of an inkjet bioprinter developed in- house) configured to eject a liquid droplet including 1 to 10 cells per some tens of picoliters, in a manner that the NFkB-luc cells would be arranged into a layer having a 
thickness corresponding to one NFkB-luc cell (see FIG. 2C).

	Based on the above disclosure, there is no disclosure of a solution comprising fibrinogen and the cells of the first type. Rather, the specification discloses that a fibrinogen solution and a cell suspension are separately prepared rather than the claimed mixed solution comprising both fibrinogen and the cells.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 and its dependent claims are product-by-process claims. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Considering the process steps of claim 16, the claim is interpreted as a three-dimensional tissue comprising a first cellular region comprising a first cell type in a fibrin gel (solidified fibrinogen) surrounded by a second cellular region comprising a second cell type in a collagen gel (i.e. solidified collagen) in a container; wherein the first cell type comprises a reporter gene linked downstream of a promoter of a target gene that emits light in response to an external stimulus, and the first cell type do not contact the container. 
Claims 16, 18-19, 21, 23-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (2016, J. Vis. Exp.) in view of Hattori et al. (US 2008/0113334), le Roux et al. (2008, Molecular Imaging; of record), and Horie et al. (2015, J. Vis. Exp.)
Cote et al. teach a 3D cell culture system comprising a collagen gel mixed with cancer cells (collagen plug) embedded in fibrin (Fig. 1; p.2-3, Protocol). The protocol of Cote et al. of preparing the first layer of fibrin gel and the second layer of fibrin gel sandwiching the collagen plug is substantially similar, if not identical, to the process steps disclosed in the claims. 
Cote et al. do not teach fibrin gel comprising cancer cells surrounded by collagen gel. Rather the configurate of Cote et al. is opposite to the claimed product for fibrin gel and collagen gel being switched.
However, it would have been obvious to a person skilled in the art to switch fibrin gel and collagen gel to form fibrin plug sandwiched by collagen gel with a reasonable expectation of success. This is because it is well known in the art that collagen gel is an art-recognized alternatively to fibrin gel for forming 3D cell matrix according to Hattori et al. (see para. 36). The combined teachings of Cote et al. in view of Hattori et al. would result in the 3D cell culture system comprising a fibrin gel plug comprising cancer cells surrounded by collagen gel.
Regarding the reporter gene linked downstream of a promoter of a target gene that emits light in response to an external stimulus (claim 16), Cote et al. in view of Hattori et al. do not particularly teach the limitation. However, it is extremely well known in the art that a reporter gene is typically linked downstream of a promoter of a gene that is analyzed for its expression. For example, le Roux et al. teach imaging of 3D multicellular tumor spheroids using fluorescent reporter proteins (GFPs) under control of a HIF-1a promoter (i.e. downstream of HIF-1a promoter) to study the expression of HIF-1a (see entire document).  It would have been obvious to a person skilled in the art to use the reporter gene (e.g. GFPs) linked downstream of a promoter of a gene of interest in order to study the expression of a gene of interest using the 3D cell culture system of Cote et al. in view of Hattori et al. with a reasonable expectation of success. This is because Cote et al. teach the use of 3D culture system for investigate anticancer drugs, gene expression and cell-cell and/or cell-ECM interactions (p.1, last para.), and one skilled in the art would recognize that the cancer cells of interest can be modified according to le Roux et al. to study expression of HIF-1a, for example.
Regarding the second cell type in the second cellular region (collagen gel), Cote et al. in view of Hattori et al. and le Roux et al. do not particularly teach the limitation.
Horie et al. teach three-dimensional co-culture of fibroblasts and cancer cells using collagen gel comprising fibroblasts, and the cancer cells are cultured on the collagen gel adhered thereto (see entire document; Fig. 2).
It would have been obvious to a person skilled in the art to use fibroblasts as the stromal cells for the 3D cell culture system of Cote et al. in view of Hattori et al. and le Roux et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use the fibroblasts in the collagen gel (second cellular region) because Horie et al. teach that the co-culture system using fibroblasts as stromal cells and cancer cells would provide better understanding of tumor stromal or tumor matrix interactions, multicellular and three-dimensional cultures provide more powerful tools for investigating intercellular communication and ECM-dependent modulation of cancer cell behavior (Abstract). Since the 3D cell system of Cote et al. is intended for assaying cancer cells of interest for their behavior, one skilled in the art would recognize that the use of second cell type, i.e. stromal cells (fibroblasts), in a co-culture setting of the 3D cell culture system of Cote et al. in view of Hattori et al. would be beneficial.
Regarding the claims 18-19, 21 and 31-32, the configuration of the 3D cell culture system of Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. would meet the limitations since the first cellular region (the fibrin gel plug) which is surrounded by the second cellular region (collagen gel) would be inherently smaller; the fibrin gel plug in the center would be at a certain distance on an axis perpendicular to an interface to which a stimulus is applied; the first cellular region (fibrin gel mixed with cancer cells) of Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. do not contact the container (a well of the 24-well plate); not in contact with a circumferential wall of a culture chamber; and the first cell type is arranged in the center of the 3D tissue.
Regarding the limitations directed to the cells of the second type do not emit light (claim 23), the cells of the second type emitting light by chemiluminescence, bioluminescence or fluorescence (claim 24); or the reporter gene of different types being introduced into the cells of the second type (claims 25-26), Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. do no teach the limitations.
However, it would have been obvious to a person skilled in the art to use the fibroblast with or without any detectable system such as fluorescence as desired. Th use of cells (fibroblasts in the second cellular region; collagen gel) engineered to express different fluorescent label from the cancer cells in the first cellular region (i.e. fibrin gel) is obvious to a person skilled in the art for detection of two cell types in the co-culture system for a desired assay.
Regarding claim 27, the combined teachings of Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. would use cancer cells and fibroblasts, and thus, meets the limitation.
Regarding claim 29 directed to a fixative, while Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. do not particularly teach a fixative, however, the use of fibrin gel is considered as a fixative since the instant specification exemplifies fibrin as a fixative.
Regarding claim 30, the wherein clause is directed to the intended use of the claimed product which does not provide any structure to the claimed tissue. Thus, the limitation does not provide any patentable weight in determining patentability of the claimed product. Nevertheless, Cote et al. teach that the 3D cell culture system is used for evaluating anti-cancer drug properties (abstract).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. and as applied to claims 16, 18-19, 21, 23-27 and 29-32 above, and further in view of Mitsiades et al. (US 2010/0255999; IDS ref.).
Regarding the limitation of claim 28 directed to one or more types of cells in addition to the first and the second cell type, Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. do not particularly teach the limitation.
Mitsiades et al. teach a three-dimensional co-culture comprising two or more cellular compartments wherein at least one cellular compartment comprises a compartment-specific marker suitable for high throughput detection (abstract; paras. 9, 78, 158, 202). Mitsiades et al. teach that the cells of the first compartment can be tumor cells and the cells of the second compartment can be the cells present in the microenvironment of the tumor cells in vivo (paras. 12-14). 
It would have been obvious to a person skilled in the art to use two or more of different cell types as taught by Mitsiades et al. for the 3D cell culture system of Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. A person of ordinary skill in the art would have motivated to use additional cell type in addition to the cancer cell and fibroblasts taught by Cote et al. in view of Hattori et al., le Roux et al. and Horie et al. as Mitsiades et al. teach that cell interaction is important to study a specific biological problem in a system that somewhat mimics or approximates its in vivo context (para. 2), and one skilled in the art would recognize that the in vivo context of tumor involves multiple different types of cells, and thus, utilizing multiple cell types involved in the tumor environment would be beneficial in developing anticancer drugs by using the 3D cell culture system of Cote et al. in view of Hattori et al., le Roux et al. and Horie et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632